 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       KENNETH LEE TAYLOR,                              No. 2: 19-cv-00450 TLN KJN P
12                        Plaintiff,
13             v.                                         ORDER
14       KUERSTON, et al.,
15                        Defendants.
16

17            Plaintiff is a state prisoner, proceeding through counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. This action is set for jury trial before the Honorable Troy L. Nunley on

19   October 18, 2021.

20            On May 11, 2021, plaintiff’s counsel filed a form titled “Consent Order Granting

21   Substitution of Attorney.” (ECF No. 92.) In this form, plaintiff’s counsel requests court approval

22   to withdraw from representing plaintiff, leaving plaintiff without counsel.

23            Local Rule 182(d) provides that an attorney who has appeared may not withdraw leaving

24   the client in propria persona without leave of court upon noticed motion and notice to the client

25   and all parties who have appeared. Plaintiff’s May 11, 2021 notice for substitution of attorney

26   does not comply with Local Rule 182(2). 1

27
     1
       A motion to withdraw by plaintiff’s counsel, pursuant to Local Rule 182(d), shall be noticed
28   before Judge Nunley, the trial judge in this action.
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that the plaintiff’s May 11, 2021 notice of

 2   substitution (ECF No. 92) is disregarded.

 3   Dated: May 12, 2021

 4

 5

 6
     Tay450.ord
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
